Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Kuypers et al. (U.S. Patent 9,452,607) 
	Kuypers et al. (fig.3) discloses the following claimed subject matter:
Re-claim 1, a device for regenerating a print head (201) of an inkjet printing device having at least one nozzle (301), a nozzle opening (301a, b) of the at least one nozzle being arranged at a nozzle plate (302) of the print head, the device comprising: at least one applicator (320) that is configured to apply a fluid onto the nozzle plate of the print head; and a controller (310) that is configured to activate an actuator of the at least one nozzle with at least one no-ejection pulse, the no-ejection pulse being configured such that: no ejection of ink from the at least one nozzle is produced by the no-ejection pulse; and an ink meniscus at the nozzle opening of the at least one nozzle is set into motion by the no-

Re-claim 8, the device further comprising a cleaner (spray unit 308) that is configured to remove fluid remaining on the nozzle plate from the nozzle plate, wherein the controller is configured to: determine that regeneration of the print head has concluded; and in response to the determination that the regeneration has concluded, induce the cleaner to remove the fluid remaining on the nozzle plate from said nozzle plate. (fig.3, col.5, lines 8-33)

Re-claim 9, wherein the fluid: has no color pigments; has a composition corresponding to the ink, apart from the color pigments; is configured to replace one or more volatile component substances of the ink; or is configured to reduce a viscosity of the ink by mixing with the ink. (col.9, lines 29-48)

Re-claim 10, wherein the fluid: has no color pigments; has a composition corresponding to the ink, apart from the color pigments; is configured to replace one or more volatile component substances of the ink; and is configured to reduce a viscosity of the ink by mixing with the ink. (see also col.9, lines 29-48)

Re-claim 11, wherein the print head comprises a plurality of nozzles that respectively have a nozzle opening at the nozzle plate; the applicator is configured to apply fluid onto the nozzle plate such that, by the no-ejection pulse, fluid is conveyable into the respective nozzle through the nozzle opening of each of the plurality of nozzles; and the controller is configured to respectively activate respective actuators of the plurality of nozzles with a respective no-ejection pulse to reduce a viscosity of ink in the plurality of nozzles. (see precipitation, col.9, lines 4-40; see also the rejected claim 1)

Re-claim 12, a printer comprising the device according to claim 1. (col.13, lines 4-8)

Re-claim 14, a non-transitory computer-readable storage medium with an executable program stored thereon, wherein, when executed, the program instructs a processor to perform the method of claim 13. (col.6, lines 22-31)
 	The printing method recited in independent claims 13 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2020/0094554 A1 to Orihara et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853